Citation Nr: 0302000	
Decision Date: 01/31/03    Archive Date: 02/07/03

DOCKET NO.  98-14 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of dental 
surgery, to include temporomandibular joint (TMJ) syndrome, 
arthritis of the jaw, and headaches.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1943 to October 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
from a June 1997 RO rating decision which denied service 
connection for TMJ syndrome and arthritis of the jaw, and 
from an August 1998 rating decision which denied service 
connection for headaches.  The veteran claims that all of 
these conditions are residuals of dental surgery which she 
allegedly had in service.

In a December 1999 decision, the Board denied the claim on 
the basis that it was not well grounded.  The veteran 
appealed the Board's denial to the United States Court of 
Appeals for Veterans Claims (Court).  In November 2000, the 
Court granted a joint motion of the parties (the veteran and 
the VA Secretary) to vacate the December 1999 Board decision 
and remand the case to the Board.  The joint motion noted 
that the claim was well grounded, and that it should be 
readjudicated on its merits.  In June 2001, the Board 
remanded the claim to the RO for additional development.


FINDINGS OF FACT

1.  The veteran did not have tooth extractions in service.  

2.  Her TMJ, arthritis of the jaw, and headaches began years 
after service, and these problems were not caused by any 
incident of service including claimed but unproven tooth 
extractions.






CONCLUSION OF LAW

Claimed residuals of dental surgery, including TMJ, arthritis 
of the jaw, and headaches, were not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2002);  38 C.F.R. § 3.303 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Navy from April 1943 
to October 1945. Her service medical records show that all 
four wisdom teeth (teeth numbers 1, 16, 17, and 32) plus 
another tooth (number 19) were noted to be absent on a March 
1943 enlistment examination, as well as on an April 1943 
examination shortly after commencing active duty.  Available 
dental treatment records from service do not show any tooth 
extractions in service.  Her October 1945 separation 
examination showed she was missing three wisdom teeth 
(numbers 1, 16, and 32) and was also missing tooth number 19.

In September 1948, the veteran was service-connected (for 
outpatient treatment purposes only) for dental care for five 
of her teeth (numbers 3, 15, 18, 19, and 31).

VA dental outpatient treatment records show the veteran being 
seen in February 1997.  At that time, she indicated a history 
of headaches twice a week or more.  She was taking medication 
daily for hypertension and headaches, and indicated that her 
headaches were not as severe.  She was noted to have 
tenderness of her TMJs, and she gave a history of TMJ pain 
since 1945.  She was noted to have a 38 millimeter opening 
between her incisors, and an inferior attachment of the 
temporalis.

In April 1997, the veteran submitted her claim for service 
connection for residuals of dental surgery, including TMJ 
syndrome, arthritis of the jaw, and headaches.  She claimed 
that she underwent dental surgery in 1945 in Bayonne, New 
Jersey, and that as a result of that surgery, she now 
suffered from the indicated conditions.

In support of her claim, the veteran submitted a sworn 
statement from her husband dated in September 1997.  In that 
statement, her husband reported that he had been stationed 
with the veteran in 1945 at the Bayonne Naval Yard 
dispensary.  He stated that the veteran's wisdom teeth were 
pulled in 1945 but that as a result of said procedure, the 
veteran's jaw became "unhinged and locked".  He further 
averred that from the time of the surgery until her release, 
she experienced an "unhinged" jaw, headaches, and pain in the 
neck and jaw area.  Her husband said that the veteran's 
operation and treatment might not be in her service medical 
records because said records were not kept due to the chaotic 
nature of the end of World War II.

In June 1998, the veteran was given a dental examination.  
She reported that she had a third molar tooth extraction at 
the Navy base in Bayonne, New Jersey in 1945.  She stated 
that during the surgery her left TMJ was dislocated and 
locked open, and after much manipulation, the surgeon was 
able to reposition the TMJ to allow closure.  She said that 
following this surgery her TMJ dislocated and locked 
spontaneously on an almost daily basis for approximately five 
years.  When this would happen she would experience pain and 
headaches.  She reported that since this time she had learned 
to intercept the dislocation when she felt the condyle begin 
to move out of position.  She stated that since 1980 her 
headaches had become more intense, although less frequent, 
occurring once or twice a week and lasting two to three days.  
On physical examination, the examiner noted that the veteran 
was unable to chew firm foods and had to confine her diet to 
soft foods.  The veteran also reported the onset of tinnitus 
sometime following her tooth extraction.  The examiner 
reported that teeth 1, 16, 19, 30, and 32 were missing, but 
that all had been replaced except for the third molars.  The 
veteran's inter-incisal range of motion was 16 millimeters, 
overbite was 6 millimeters, overjet was 4 millimeters, right 
lateral excursion was 7 millimeters, and left lateral 
excursion was 8 millimeters.  No abnormal alveolar bone loss 
was noted.  X-ray films were taken which showed significant 
bilateral bone erosion on the superior head of each condyle.  
The examiner diagnosed the veteran with TMJ dysfunction 
syndrome, likely aggravated by a difficult extraction during 
which the TMJ was dislocated, osteoarthritis of the TMJ joint 
with condylar bone loss likely aggravated by repeated TMJ 
dislocation, and tinnitus, of uncertain relation to the TMJ 
dysfunction.
 
In May 2002, the veteran was given another VA dental 
examination.  The examiner noted that the veteran's military 
records were somewhat inconsistent in that an April 22, 1943 
dental exam showed tooth #17 as missing, while a later exam 
on October 18, 1945 showed tooth #17 as present.  The 
examiner opined that this raised the possibility that the 
1943 exam was performed without benefit of X-rays and that 
tooth #17 had erupted between then and the 1945 exam.  This 
was indicated to be a possibility as the veteran would have 
been 23 years old in 1945.  The examiner stated that in any 
event, no record of an extraction could be found in the 
veteran's military records.  Whether the record was 
incomplete was not known.  The veteran gave a similar history 
as reported in her 1998 exam, and also stated that she could 
not open her mouth wide without dislocating her TMJ.  On 
physical examination, teeth 1, 16, 17, 19, 30, and 32 were 
missing, with teeth 19 and 30 being replaced by fixed partial 
dentures.  The veteran's inter-incisal range of motion 
measured 0 to 19 millimeters, right lateral excursion 
measured 0 to 5 millimeters, and left lateral excursion 
measured 0 to 6 millimeters.  No alveolar bone loss was 
noted.  X-rays showed bilateral erosion of bone on the 
superior condyle heads bilaterally.  TMJ palpation revealed 
mild crepitus bilaterally and an opening click in the left 
TMJ.  The examiner's diagnosis was TMJ dysfunction syndrome 
with internal joint derangement and osteoarthritis of the TMJ 
with condylar bone loss likely secondary to repeated TMJ 
dislocation.  The examiner noted that the veteran contended 
that her TMJ dysfunction syndrome was secondary to a 
difficult extraction performed while she was in the military, 
but there was no evidence of such an extraction in her 
military record.  

Also in May 2002, the veteran was given a VA neurological 
examination.  She related a history of headaches since she 
was in her 20s.  She described current headaches.  On 
physical examination, she was alert and oriented to time, 
place, and person.  Cranial nerves II to XII were intact, and 
motor examination revealed normal muscle mass, strength, and 
tone in both lower extremities.  Upper extremity examination 
revealed normal muscle mass and tone and strength was 4/5.  
Deep tendon reflexes were trace, and plantar response was 
flexor bilaterally.  Sensory examination revealed intact 
sensation to all primary sensory modalities.  Cerebellar exam 
revealed no dysmetria, and gait and station were within 
normal limits.  No significant neurogenic gait abnormality 
was noted.  The examiner's diagnosis was chronic muscle 
tension headache.

In August 2002, the veteran was again given a VA dental 
examination.  The examiner stated that all military records, 
both medical and dental, had been reviewed.  It was indicated 
that none of the dental records had an entry for an 
extraction in Bayonne, New Jersey, and there were no entries 
indicating that the veteran had had an extraction performed 
while she was in the military.  The records did not show when 
the veteran's third molars were removed.  Other information 
contained in prior examinations was noted.  The veteran's 
inter-incisal range of motion was from 0 to 28 milimeters, 
with right lateral excursion measuring 0 to 5 millimeters, 
and left lateral excursion also measuring 0 to 5 millimeters.  
No bone loss was noted.  X-rays showed bilateral erosion of 
the superior condylar heads with narrowed joint space.  TMJ 
palpation revealed bilateral crepitus with an opening click 
in the left joint.  The examiner's diagnosis was TMJ 
dysfunction syndrome and osteoarthritis of the TMJ more than 
likely secondary to repeated TMJ dislocation.  The examiner 
again stated that no extraction entry could be found in the 
veteran's military records. 

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statement of the case, the veteran has been notified of the 
evidence necessary to substantiate her claim.  Attempts have 
been made to obtain all relevant medical and dental records, 
and VA examinations have been provided.  The Board finds that 
the notice and duty to assist provisions of the law have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection will be rebuttably presumed for certain 
chronic diseases, such as arthritis, which are manifest to a 
compensable degree within the year after active service.  
38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran's service medical records contain no indication 
that an extraction was performed during her period of 
service.   A March 1943 enlistment examination shortly before 
entering active duty, and an April 1943 examination shortly 
after entering active duty, both showed that five teeth 
(including all four wisdom teeth) were absent.  An October 
1945 separation examination showed that only four teeth 
(including three wisdom teeth) were absent.  The veteran 
claims that she had an extraction performed in service in 
1945 which caused complications leading to her current TMJ 
syndrome, arthritis of the jaw, and headaches.  However, 
there is no objective medical evidence of record to 
demonstrate that an extraction took place while the veteran 
was in the military.  The Board notes that at times service 
dental records contain discrepencies in identifying 
particular teeth missing on entrance into service, and those 
missing on separation from service.  Such discrepencies often 
are due to common error or oversight.  But here, both a 
dental examination just before service, and one right after 
entering service, indicated all wisdom teeth were absent, and 
this seems to be more likely the case compared to the single 
separation examination which noted only three of the wisdom 
teeth were missing.  In any event, the service medical 
records do not suggest that there were tooth extractions in 
service, whether wisdom teeth (as alleged) or any other 
teeth.  

The only evidence of tooth extractions in service are recent 
recollections of the veteran and her husband.  While their 
statements may be sincere, they are based on recollections of 
events decades earlier, and such recollections (particularly 
as to something so unremarkable as when tooth extractions 
took place) are not fully reliable and have only limited 
probative value.  The Board finds that the actual service 
medical records, which show no tooth extractions, are more 
credible and probative.  Based on the weight of the credible 
evidence, the Board finds that tooth extractions did not 
occur in service.

TMJ, arthritis of the jaw, and headaches are first shown in 
medical records many years after service.  The theory of the 
veteran's claim is that these problems are due to tooth 
extractions in service, but since alleged service tooth 
extractions are not shown to have occurred, there is no 
logical basis to link the current conditions to them.  The 
weight of the evidence establishes that the veteran's current 
TMJ, arthritis of the jaw, and headaches began years after 
service, and these problems were not caused by any incident 
of service including claimed but unproven tooth extractions.

After a review of all the evidence, the Board concludes that 
claimed residuals of dental surgery, including TMJ syndrome, 
arthritis of the jaw, and headaches, were not incurred in or 
aggravated by active military service.  As the preponderance 
of the evidence is against the claim for service connection, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b);  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).     


ORDER

Service connection for residuals of dental surgery, including 
TMJ syndrome, arthritis of the jaw, and headaches, is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

